UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


LATYSHA SHORT,

                Plaintiff,

        v.                                             Civil Action No. 1:21-cv-01525 (CJN)

DISTRICT OF COLUMBIA,


                Defendant.


                                  MEMORANDUM OPINION

        In this pro se action styled “Complaint for a Civil Case Alleging Breach of Contract (28

U.S.C. § 1332; Diversity of Citizenship),” ECF No. 4, Latysha Short, a District of Columbia

resident, alleges that her medical file received from the District of Columbia Department of

Corrections contained an erroneous test result. According to Short, the “misdiagnosis” has

adversely affected her “continued medical treatment and quality of care” and “left [her] open for

invalid claims and mental stress.” Compl. at 5. She seeks at least $2 million in damages. See id.

at 8.

        Short has filed numerous motions in this litigation, including a Motion for Leave to Amend

her Complaint and a Motion for Voluntary Dismissal. See Mot., ECF No. 76; see also Mot., ECF

No. 83. The District of Columbia has also moved to dismiss, both for lack of subject-matter

jurisdiction, Fed. R. Civ. P. 12(b)(1), and for failure to state a claim, Fed. R. Civ. P. 12(b)(6). See

Mot., ECF No. 45. For the following reasons, the Court will dismiss the Complaint for lack of

jurisdiction.




                                                  1
                                       I. LEGAL STANDARD

          On a motion to dismiss for lack of subject-matter jurisdiction, “the party asserting federal

jurisdiction . . . has the burden of establishing it,” and the Court presumes that it “lack[s]

jurisdiction unless the contrary appears affirmatively from the record.” DaimlerChrysler Corp. v.

Cuno, 547 U.S. 332, 342 n.3 (2006) (quoting Renne v. Geary, 501 U.S. 312, 316 (1991)). Although

pro se complaints are “held to less stringent standards than formal pleadings drafted by lawyers[,]”

Atherton v. D.C. Office of Mayor, 567 F.3d 672, 681 (D.C. Cir. 2009) (quotation marks and citation

omitted), the pleader is not excused from the burden of establishing subject-matter jurisdiction,

see Hospers v. Von Prince, No. 1:20-cv-03020, 2021 WL 6844902, at *3 (D.D.C. Dec. 21, 2021)

(observing that “[t]here is no exception for pro se plaintiffs” who file jurisdictionally defective

complaints) (citing Fontaine v. JPMorgan Chase Bank, N.A., 42 F. Supp. 3d 102, 106 (D.D.C.

2014)).

          “[I]n deciding a Rule 12(b)(1) motion, it is well established in this Circuit that a court is

not limited to the allegations in the complaint but may consider material outside of the pleadings

in its effort to determine whether the court has jurisdiction in the case.” Bennett v. Ridge, 321 F.

Supp. 2d 49, 52 (D.D.C. 2004). “Before proceeding to the merits of a case, the court must confirm

that it has Article III jurisdiction.” Lovitky v. Trump, 949 F.3d 753, 758 (D.C. Cir. 2020).

                                            II. ANALYSIS

                 A. Subject-Matter Jurisdiction

          The District of Columbia argues that Short has not established subject-matter jurisdiction.

See Mem. of P & A., ECF No. 45-1 at 3-5. The Court agrees. Short alleges breach of contract and

invokes diversity jurisdiction. But diversity jurisdiction requires that the controversy be between

“citizens of different States,” 28 U.S.C. § 1332(a), which simply is not the case here. See Barwood,




                                                   2
Inc. v. Dist. of Columbia, 202 F.3d 290, 292 (D.C. Cir. 2000) (recognizing that the District of

Columbia is not subject to diversity jurisdiction because it, “like a state, is not a citizen of a state

(or of itself) for diversity purposes.”). Therefore, the Complaint will be dismissed without

prejudice. 1

                B. Motion for Leave to Amend

        Short has numerous motions pending, all of which—save the motion to amend—are

rendered moot by the Court’s dismissal for lack of jurisdiction. Short seeks “permission to amend

the complaint . . . to use the correct form,” which she describes as the “civil rights complaint form

non-prisoner.” Mot. for Leave to File Am. Compl., ECF No. 76. at 1, 2. She admits that “[t]he

substance of the case will not be changed in any manner.” Id. at 2.

        The “grant or denial of an opportunity to amend is within the discretion of the District

Court[.]” Foman v. Davis, 371 U.S. 178, 182 (1962).              Although leave should be “freely

give[n] . . . when justice so requires,” Fed. R. Civ. P. 15(a)(2), justice does not always require the

Court to grant leave to amend. “Leave may properly be denied if the proposed amendment is

futile, such that it would not withstand a motion to dismiss.” Singletary v. Howard Univ., 939

F.3d 287, 295 (D.C. Cir. 2019) (cleaned up). Given Short’s admission that the substance of the

Complaint would not change—only the format—the Court agrees that the amended Complaint




1
  Short does not invoke federal question jurisdiction, see 28 U.S.C. § 1331, in her Complaint, and
a “plaintiff may not amend her complaint by the briefs in opposition to a motion to dismiss,”
Middlebrooks v. Godwin Corp., 722 F. Supp. 2d 82, 87 n.4 (D.D.C. 2010); cf. Pl.’s Opp’n to Def.’s
Mot. to Dismiss, ECF No. 53 at 1-2 (mentioning 42 U.S.C. § 1983 and the Fourteenth
Amendment). To the extent that Short relies on the Health Insurance Portability and
Accountability Act (HIPPA), see Compl. at 6, that federal statute “does not authorize an individual
to bring a private cause of action.” Want v. Express Scripts, Inc., 862 F. Supp. 2d 14, 19 (D.D.C.
2012).



                                                   3
could not survive another motion to dismiss. See Def.’s Opp’n to Pl.’s Mot. for Leave to File Am.

Compl., ECF No. 82 at 4-5. Accordingly, leave to amend the Complaint is denied as futile.

                                     III. CONCLUSION

       For the above reasons, the Court grants the District of Columbia’s motion to dismiss for

lack of subject-matter jurisdiction and denies Short’s motion for leave to amend her Complaint.

All other pending motions are accordingly moot.

       An Order will be released contemporaneously with this Memorandum Opinion.



DATE: August 17, 2022                                      _____________________
                                                           CARL J. NICHOLS
                                                           United States District Judge




                                               4